Citation Nr: 0845087	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-32 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for Type 2 diabetes 
mellitus, claimed due to exposure to Agent Orange.  

2.  Entitlement to service connection for heart disability, 
claimed due to exposure to Agent Orange.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in February 1977 after more than 20 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  In that rating decision, the RO denied 
service connection for Type 2 diabetes mellitus and service 
connection for heart disability.  The veteran's disagreement 
with that decision led to this appeal.  The veteran testified 
at a Board hearing held at the RO in September 2008.  


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam, and the preponderance of the evidence is against 
finding he was exposed to herbicides while stationed in 
Thailand.  

2.  There is no competent evidence of Type 2 diabetes 
mellitus or heart disability in service or for many years 
after service, nor is there competent evidence that relates 
either Type 2 diabetes mellitus or heart disability to 
service or any incident of service.  

CONCLUSIONS OF LAW

1.  Type 2 diabetes mellitus was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  

2.  Heart disability was not incurred in or aggravated by 
service, nor may coronary artery disease be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

Under 38 U.S.C.A. § 5103 (West 2002 & Supp. 2008) and 
38 C.F.R. § 3.159 (2008), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  These notice 
requirements apply to all five elements of a service 
connection claim:  veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in April 2006, prior to the 
adjudication of the veteran's claims, the RO explained to the 
veteran that to establish entitlement to service-connected 
compensation benefits, the evidence must show three things, 
(1) an injury in service, a disease that began in or was made 
worse in service, or an event in service causing injury or 
disease; or, under certain circumstances evidence of certain 
condition subject to service connection on a presumptive 
basis; (2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
evidence or other evidence showing he has persistent or 
recurrent symptoms of disability would be reviewed to see if 
he had a current disability or symptoms of disability.  The 
RO also stated that a relationship between current disability 
and an injury, disease, or event in service was usually shown 
by medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service or in 
certain cases for veterans who were exposed to certain 
herbicides, such as by serving in Vietnam.  

In the April 2006 letter, the RO notified the veteran that 
the kind of evidence that would help it make its decision 
included the dates of medical treatment during service, 
statements from people who knew him when he was in service 
and know of any disability he had while on active duty, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physician pertaining to 
treatment since service, pharmacy prescription records, and 
insurance examination reports.  In addition, the RO notified 
the veteran that it needed to know how his military duties 
exposed him to herbicides.  The RO explained there are two 
possibilities:  service in the Republic of Vietnam during the 
period starting January 9, 1962, and ending on May 7, 1975; 
or his job in service (other than in Vietnam) exposed him to 
herbicides.  The RO explained that service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  The RO told the 
veteran that if he did not serve in Vietnam, it needed to 
know when, where, and how he was exposed to herbicides.  The 
RO told the veteran he could include statements of people who 
know of his exposure.  The RO further told the veteran that 
it could consider that his heart condition was associated 
with dioxin exposure if he sent scientific or medical 
evidence showing that his claimed condition is medically 
associated with dioxin exposures.  The RO outlined what 
evidence VA would obtain and what information and evidence 
the veteran should provide.  

In addition, in a letter dated in March 2006, the RO 
discussed the assignment of disability ratings and discussed 
the assignment of effective dates.  The RO explained that 
depending on the disability involved, it would assign a 
rating from 0 percent to as  much as 100 percent and that VA 
uses a schedule for evaluating disabilities that is published 
as title 38 Code of Federal Regulations, Part 4.  The RO 
explained that in determining the disability rating it 
considered evidence of the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
of the condition and its symptoms on employment.  

The RO told the veteran that if he had any information or 
evidence that he had not previously told VA about or had not 
submitted, and that information or evidence concerned the 
level of his disability, he should submit it or tell VA about 
it.  The RO stated that examples of evidence the veteran 
should identify included:  information about on-going 
treatment records, including VA or other federal treatment 
records he had not previously told VA about; recent Social 
Security Administration determination; statement from 
employers as to job performance, lost time, or other 
information regarding how his condition affects his ability 
to work; or statements discussing his disability symptoms 
from people who have witnessed how they affect him.  In the 
March 2006 letter, the RO described the kind of evidence 
considered in determining an effective date and provided 
examples of the evidence the veteran should identify or 
provide.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

As to the duty to assist, the veteran's service medical 
records are in the claims file, and post-service private and 
VA medical records identified by the veteran have been 
obtained and associated with the claims file.  In addition, 
the veteran testified at the Board hearing in September 2008.  

Assistance to be provided by VA includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  An 
examination or opinion shall be treated as being necessary to 
make a decision on the claim if the evidence of record, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant), contains 
competent evidence that the veteran had a disability, or 
persistent recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(d).  

In this case, there is no evidence that the veteran was in 
Vietnam, and he has neither presented nor identified evidence 
of exposure to herbicides in Thailand.  Further he has not 
contended, nor does the evidence, show the presence of his 
claimed disabilities in service or for many years thereafter, 
and he has not presented or identified any competent evidence 
that indicates that either of his claimed disabilities is in 
any way related to service.  Under the circumstances, there 
is no duty to provide an examination or obtain a medical 
opinion.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006); Wells v. Principi, 326 1381 (Fed. Cir. 2003); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  

As VA as fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of certain chronic diseases, including 
diabetes mellitus and arteriosclerosis, will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Special Agent Orange presumptions

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1962, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  For the purposes of 
this section, the term "herbicide agent" means a chemical 
in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on 
May 7, 1975, specifically:  2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  Service connection may be granted on a 
presumptive basis for Type 2 diabetes mellitus manifested to 
a compensable degree anytime after service in a veteran 
exposed to an "herbicide agent" as defined in 38 C.F.R. 
§ 3.307(a)(6).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
309(e).  

If a veteran did not serve in the Republic of Vietnam, but 
was exposed to an herbicide agent defined in 38 C.F.R. 
§ 3.307(a)(6) during active service and has a disease on the 
list of diseases subject to presumptive service connection, 
VA will presume that the disease is due to the exposure to 
herbicides.  See 38 C.F.R. § 3.309(e); 66 Fed. Reg. 23166 
(May 8, 2001) (supplementary information on final rule 
amending 38 C.F.R. § 3.309(e) to establish presumptive 
service connection for Type 2 diabetes based on exposure to 
herbicides).  

In other words, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain 
enumerated diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. 
§ 3.309(e).  The diseases that are deemed to be associated 
with herbicide exposure include Type 2 diabetes mellitus.  
Id.  They do not, however, include any circulatory disorder 
(the term circulatory disorder includes hypertension, heart 
failure, arteriosclerotic heart disease, peripheral vascular 
disease, and cerebrovascular disease).  See Health Outcomes 
Not Associated With Exposure to Certain Herbicide Agents, 72 
Fed. Reg. 32,395 - 32,407 (June 12, 2007); see also 38 C.F.R. 
§ 3.309(e).  Thus, even if it were shown that the veteran was 
exposed to herbicides identified in 38 C.F.R. § 3.307, his 
coronary artery disease and aortic valve disease would not 
qualify for service connection on a presumptive basis under 
38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98  
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub 
nom; Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. 
denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997).  In this regard, as noted earlier, 
service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  



Background and analysis

The veteran contends that his diabetes mellitus and heart 
disability are due to exposure to Agent Orange herbicides in 
service.  His service medical records include no complaint or 
finding related to diabetes mellitus or heart disability.  
The earliest post-service medical evidence that includes 
reference to heart disability is in June 1989 when the 
veteran was hospitalized at Madigan Army Medical Center with 
complaints of chest pain and was diagnosed as having an acute 
inferior myocardial infarction.  The earliest medical records 
pertaining to diabetes are also from Madigan Army Medical 
Center and show that in a July 1992 diabetic teaching record 
it was stated that the onset of the veteran's Type 2 diabetes 
was in June 1992.  Later post-service medical records show 
continuing treatment for diabetes mellitus and also show that 
in May 2003 the veteran underwent coronary artery bypass 
grafting and aortic valve replacement.  

In response to a RO request for information, the National 
Personnel Records Center (NPRC) in May 2006 reported there is 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  The veteran does not contend 
that he had actual service in the Republic of Vietnam, nor 
does he so allege or otherwise aver that he is entitled to a 
presumption of in-service herbicide exposure on the basis of 
Vietnam service.  

Service records show the veteran served on active duty from 
February 1957 to February 1977 in the United States Air 
Force.  His military occupational specialty as reported at 
retirement was programs and work control technician, and his 
DD Form 214 shows that after August 5, 1964, he served 361 
days in Indochina or Korea.  His service medical records 
include entries showing outpatient visits to the 11th USAF 
Hospital, U-Tapao Air Base, Thailand, in 1967 and 1968.  At 
the September 2008 hearing, the veteran testified that he 
worked at Udon Thani Airfield in Thailand in 1967 and 1968 
and was around a lot of airplanes.  He testified that his 
military occupational specialty was civil engineer, and he 
was in maintenance and supply and did a lot of work in the 
hangers.  He testified that a lot of missions with B-52's, 
KC-135's and other aircraft flew out of there.  He testified 
that he does not know what planes had Agent Orange, but he 
has nothing else to blame for his diabetes and heart 
disability.  

Relative to the veteran's assertions regarding claimed 
exposure to herbicides during his duties at Udon Thani Air 
Base in Thailand, the Board notes that the NPRC has reported 
there are no records of exposure to herbicides for the 
veteran, and he has not identified or submitted any 
information or evidence, including any statement from a 
fellow service member, that could serve to corroborate his 
contentions.  

The Board further notes that although the veteran is 
competent to report that he was around aircraft that flew 
missions into Vietnam, the record does not show, nor does the 
veteran contend, that he has specialized education, training, 
or experience that would qualify him to identify exposure to 
substances on or around those aircraft included Agent Orange.  
It is now well established that a lay person such as the 
veteran is not competent to opine on matters beyond the scope 
of his competence, such as identification of a substance 
found on aircraft exteriors, and his opinion that any 
substance found on or near aircraft he worked around in 
Thailand included Agent Orange is therefore entitled to no 
weight of probative value.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board therefore finds that the 
preponderance of the evidence is against finding that the 
veteran was exposed to herbicides, including Agent Orange, in 
service.  

As neither service in Vietnam nor other exposure to Agent 
Orange herbicides has been established, service connection 
for diabetes mellitus based upon presumed or actual exposure 
to herbicides must be denied.  See 38 U.S.C.A. § 1116(f); 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Further, service 
connection may not be granted on a presumptive basis under 
38 U.S.C.A. § 1112(a) and 38 C.F.R. § 3.309(a) for either 
diabetes mellitus or the veteran's heart disability as there 
is no medical evidence that coronary artery disease or 
arteriosclerosis or diabetes mellitus, first shown by the 
evidence of record in the late 1980s and early 1990s, was 
manifest within the first post-service year.  

Notwithstanding the above, service connection may be granted 
under 38 C.F.R. § 3.303(d) and Combee if the evidence 
establishes that the veteran's diabetes mellitus or heart 
disability is related to service.  In this case, however, the 
veteran's service medical records fail to show complaint, 
treatment, or diagnosis of diabetes mellitus, there is no 
showing or claim of continuity of symptoms since service, and 
the earliest post-service medical evidence suggesting a 
diagnosis of diabetes mellitus is dated in the early 1990s, 
many years after service.  Likewise, the veteran's service 
medical records do not show complaint, treatment, or 
diagnosis of any heart disability, and the earliest post-
service medical evidence related to heart disease is dated in 
June 1989 when the veteran was treated for a myocardial 
infarction.  There are no medical statements or opinions of 
record that relate the veteran's diabetes mellitus or heart 
disability to service or to a disease or injury of service 
origin.  There is only the veteran's implicit opinion that 
his current diabetes mellitus and heart disability are 
causally related to service.  As noted earlier, the Court has 
held that lay persons, such as the veteran, are not competent 
to offer opinions that require specialized knowledge, such as 
medical knowledge pertaining to the diagnosis or cause of a 
disease.  See Grottveit v. Brown, 5 Vet. App. 91, 93; 
Espiritu, 2 Vet. App. at 494-95.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for Type 2 diabetes mellitus and heart 
disability on a direct basis or presumptive basis, either as 
a chronic disease manifest to a compensable degree within a 
year after service or based on herbicide exposure.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine in not applicable where, as here, the preponderance 
of the evidence is against the claims.  38 U.S.C.A. 
§ 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for Type 2 diabetes mellitus is denied.  

Service connection for heart disability is denied.  


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


